DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to because applicant is respectfully requested in making all similar drawing corrections as made in related U.S. Patent Application No. 15/457,501 (drawing corrections as filed on 5/23/2017 and 7/29/2019).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2013/0312207 (hereinafter Lim et al.) in view of U.S. Patent Application Publication US 2008/0073968 (hereinafter Shiina).
	As for claim 1, Lim et al. discloses in Figs. 2-8 a method of providing a cosmetic brush 600 (Fig. 6) for use in the application of cosmetics (e.g., paragraphs [0016], [0021], [0032] and [0034]), said method comprising the steps of: A) extruding a plurality of elongate brush bristles each having a triangular transverse cross section 506 (Fig. 6; paragraphs [0035], [0037] and [0041]; Lim et al. claim 2), and B) combining said plurality of said bristles to provide a brush head configured for the application of cosmetics (Fig. 6). Lim et al. discloses all of the recited subject matter as previously recited above with the exception that each of said elongate brush bristles defines three substantially parallel edges along a length of each of said bristles. Shiina teaches in Figs 3 and 4, for example, a cosmetic applicator or brush 1 including elongate brush bristles 5 each having a triangular transverse cross section and each of said elongate brush bristles defining three substantially parallel edges along the length of each of said the bristles (paragraph (0027)). It would have been obvious to one of ordinary skill in the art before the 
	As for claim 2, in Lim et al., further comprising a step of extruding a plurality of elongate brush bristles each having a circular transverse cross section 502 (Figs. 5 and 6), and further comprising a step of intermixing said plurality of elongate brush bristles each having a circular transverse cross section 502 with said plurality of elongate brush bristles each having a triangular transverse cross section 506 (Lim et al. claim 2).
	As for claim 3, in Lim et al., wherein each of said plurality of elongate brush bristles having a triangular transverse cross section 506 is provided with an equiangular transverse cross section (Figs. 5 and 6).
	As for claim 4, in Lim et al., wherein each of said plurality of elongate brush bristles having a triangular transverse cross section 506 is provided with a triangular transverse cross section which defines an equiangular triangle having sides each having a transverse measured length being greater than or equal to 0.05 mm and less than or equal to 0.1 mm (Figs. 5 and 6; paragraph [0041]).
	As for claim 6, wherein each of said plurality of elongate brush bristles having a triangular transverse cross section 506 is made of extruded Polybutylene Terephthalate (paragraphs [0019], [0037], [0038] and [0042]).




s 5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. in view of Shiina as applied to claim 5 above, and further in view of U.S. Patent No. 7,752,702 (hereinafter Nakamura et al.).         
As for claims 5, 7 and 12, Nakamura et al. teaches in Figs. 1 and 2, for example, a cosmetic brush wherein said plurality of elongate brush bristles 10 (see Abstract and col. 1, lines 24-29) can include a crimp or wave (col. 5, lines 54- 62 and col 6, lines 15-22) and wherein each of said plurality of elongate brush bristles is provided with a “short” (merely relative) tip by dipping a tip of each of said bristles in a solution including sodium hydroxide (col. 5, lines 22-33 and Example 1 in col. 8, lines 5-25). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the modified Lim et al. elongate brush bristles with a wave and wherein each of said plurality of elongate brush bristles is provided with a short tip by dipping a tip of each of said bristles in a solution including sodium hydroxide as suggested by Nakamura el al. to further improve powder pickup retention. 
To avoid a redundant rejection, claim 8 is rejected similarly as claims 1 and 7 above. It will be added that Nakamura et al. also teaches in an Example 1 the method of soaking/dipping the brush bristle tips for the tapering process in sodium hydroxide and in water (col. 8, lines 5-25). Note that method claim 8 does not necessarily require the recited steps to be performed in any sequential order.
As for claim 9, in Lim et al., further comprising a step of extruding a plurality of elongate brush bristles each having a circular transverse cross section 502 (Figs. 5 and 6), and further comprising a step of intermixing said plurality of elongate brush bristles each having a circular transverse cross section 502 with said plurality of elongate brush bristles each having a triangular transverse cross section 506 (Lim et al. claim 2).

	As for claim 11, in Lim et al., wherein each of said plurality of elongate brush bristles having a triangular transverse cross section 506 is provided with a triangular transverse cross section which defines an equiangular triangle having sides each having a transverse measured length being greater than or equal to 0.05 mm and less than or equal to 0.1 mm (Figs. 5 and 6; paragraph [0041]).
	As for claim 13 reciting wherein in step “B”, said plurality of elongate brush bristles are soaked in water for 10 minutes at room temperature, such limitations would be well within the level of ordinary skill since Nakamura et al. already teaches in an Example 1 the method of soaking/dipping the brush bristle tips for the tapering process in sodium hydroxide and in water for a certain time period and temperature (col. 8, lines 5-25) and discovering an optimum value of a result effective variable involves only routine skill in the art.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Henrikson and Kang et al. are pertinent to brushes with various triangular cross-section bristle arrangements.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270.  The examiner can normally be reached on M-F 1-10pm; First Fri off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723